Citation Nr: 0331432	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-15 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a degenerative disc 
disease of the lumbar spine secondary to service-connected 
disability of the right knee.

2.  Entitlement to service connection for a right hip 
disability secondary to service-connected disability of the 
right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to May 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Huntington, West Virginia 
Regional Office (RO).


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The veteran has raised the possibility that he has developed 
lumbar spine and right hip disabilities secondary his 
service-connected right knee.  38 C.F.R. § 3.310 (2002).  
Moreover, in Allen v. Brown, 7 Vet. App. 439, 448 (1993), the 
U.S. Court of Appeals for Veterans Claims, (the Court) 
defined aggravation of a non-service-connected disability by 
a service connected disability as any additional impairment 
of earning capacity resulting from an already service-
connected condition, and held that when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).  

According to a June 2002 VA examination report, the examiner 
concluded that he was unable to correlate the veteran's spine 
and hip problems with the right knee injury as both 
conditions could have also developed in the course of his 
work as a coal miner.  However, the examiner did not address 
the question posed by Allen, that is, if the service-
connected right knee disorder did not cause the degenerative 
disc disease of the spine and the right hip disorder, did the 
service-connected right knee disorder aggravate these 
conditions? Furthermore, the veteran's representative has 
challenged the adequacy of this examination, on the basis 
that the examination was conducted by a physician's assistant 
not medically competent to diagnose medical conditions.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.  .

In view of the forgoing, the case is remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated him for degenerative disc disease 
of the spine or for the right hip since 
June 2001.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Of particular 
interest would be office treatment 
records from Crossroads Chiropractic, 
pertaining to treatment of the veteran's 
lumbar spine and right hip since April 
1997.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard. 

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
degenerative disc disease of the spine 
and the right hip disorder.  The claims 
folder should be made available to the 
physician for review before the 
examination.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner should provide a 
specific medical opinion as to the 
following:

a.	Does the veteran have any current 
disabilities of the spine and right 
hip?
b.	If so, were any currently demonstrated 
lumbar spine and right hip disorders 
caused by the service-connected 
degenerative joint disease of the 
right knee?  
c.	If the degenerative joint disease of 
the right knee did not cause any 
lumbar spine or right hip disorders, 
were these disabilities aggravated by 
or increased in severity as a result 
of the service-connected right knee?  
If such aggravation is found, the 
increment should be identified and 
defined in terms of actual reported 
findings on examination.

Any opinion provided should include 
discussion of specific evidence of 
record, including the June 2001 private 
medical opinion and the June 2002 VA 
opinion.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusion of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




